BUSSEY, Judge.
This is an original proceeding in which Raymond V. Taff seeks his release from confinement from the State Penitentiary at McAlester, Oklahoma, where he is currently confined by virtue of a judgment and sentence rendered against him in Tulsa County, Oklahoma, after having been found guilty by a jury of the crime of Burglary in the Second Degree After Former Conviction of a Felony.
Petitioner alleges that at the time of the alleged burglary for which he was subsequently convicted, he was an escapee from the Eastern State Hospital at Vinita, Oklahoma, where he had been committed by order of a court of record of Muskogee County. Petitioner argues that he had not been restored to competency and declared sane at the time the alleged burglary was committed, and therefore could not be found guilty of the offense of Burglary in the Second Degree After Former Conviction of a Felony.
 The question of whether the petitioner knew and understood the nature and consequence of the act committed by him at the time of its commission and whether he possessed sufficient intelligence to know that that act was wrong, was a question of fact for the determination of the trial jury, which would be reviewable only on appeal. We considered this question on appeal in an opinion reported at Okl.Cr., 434 P.2d 956, and decided petitioner’s present contentions adverse to the petitioner. For the reasons stated therein, we are of the opinion that the relief prayed for should be, and the same is hereby, denied. Writ denied.
NIX, P. J., and BRETT, J., concur.